UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7340



LELMON JACKSON TERRELL,

                                           Petitioner - Appellant,

          versus


GERALDINE MIRO, Warden; ALLENDALE CORRECTIONAL
INSTITUTION; CHARLES CONDON,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-97-3408-6-10AK)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lelmon Jackson Terrell, Appellant Pro Se.      Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lelmon Jackson Terrell seeks to appeal the district court’s

order denying as untimely his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1998). We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Terrell v. Miro, No. CA-97-3408-6-10AK

(D.S.C. Aug. 19, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2